DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 July 2022 has been entered.
 
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 25 July 2022 has been entered in full, including the IDS and declaration submitted under 37 CFR 1.132 on the same date.
Claims 1-26, 33, 43, and 46-54 are canceled.  Claims 36-42, 44, and 45 remain withdrawn from consideration.  Claims 27-32, 34, 35, and 55-62 are under examination.

Withdrawn Objections And/Or Rejections
	The rejection of claims 27-32, 34, and 35 under 35 U.S.C. 12(a) as set forth at pp. 2-10 of the previous Office action (mailed 24 January 2022) is withdrawn in view of the response.  Specifically, the Morrell declaration under 37 CFR 1.132 filed 25 July 2022 is sufficient to overcome the rejection of claims 27-32, 34, and 35 based upon 35 U.S.C. 112(a), lack of enablement.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 55-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed method wherein the recited subject in need of increasing endothelial cell signaling is a subject that suffers from pulmonary arterial hypertension, does not reasonably provide enablement for treatment of other subjects.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure enables one skilled in the art to make and use the claimed invention in its full scope without resorting to undue experimentation include: (1) the quantity of experimentation necessary; (2) the amount of direction or guidance presented; (3) the presence or absence of working examples; (4) the nature or complexity of the invention; (5) the state of the prior art; (6) the relative skill of those in the art; (7) the predictability or unpredictability of the art; and (8) the breadth of the claims.  See In re Wands, 8 USPQ2d. 1400 (Fed. Cir. 1988).
In the instant case, the claims are directed to methods of increasing endothelial cell signaling in a subject in need thereof comprising administering to the subject a BMP9 variant having endothelial cell signaling activity but lacking osteogenic activity, wherein the BMP9 variant has one of eight specific sequences.  Accordingly, the nature of the invention is complex and unpredictable, involving the effects of complex biological molecules on diseased physiological systems.  As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity.  This invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology”, Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991).  
The claims are narrow with respect to the BMP9 variant being administered.  However, the recitation of a subject in need of increased endothelial cell signaling is broad.  The specification provides no clear definition of the recited term.  For example, paragraph [0002] of the PGPub associated with the instant application (US 2019/0359668 A1) indicates that activation of endothelial cells results in vascular disease such as plaque formation, clots, and strokes.    Paragraph [0004] indicates that pulmonary arterial hypertension (PAH) is associated with endothelial cell proliferation and apoptosis.  Paragraph [0006] indicates that PAH can be treated by selective enhancement of endothelial BMPR-II with BMP9.  However, the phrase “endothelial cell signaling” cannot be broadly and reasonably interpreted as being limited to BMP9/BMPRII signaling, since it is well known that any cell contains numerous signaling pathways.  While there is no clear and limiting definition of subjects in need of increased endothelial cell signaling, it cannot be ignored that the specification discusses many diseases that can be treated with the recited BMP9 variants.  For example, at [0012], the specification states that the BMP9 variants can be used to treat vascular or respiratory diseases.  At [0032], the specification lists pulmonary hypertension, pulmonary arterial hypertension, hereditary haemorrhagic telangiectasia, and hepatopulmonary syndrome as vascular diseases that can be treated as per the invention.  At paragraph [0035], the specification lists COPD, chromic bronchitis, emphysema, pulmonary edema, pulmonary hemorrhage, respiratory failure, respiratory distress syndrome, acute lung injury, acute respiratory distress syndrome, interstitial lung disease, and idiopathic pulmonary fibrosis as respiratory diseases that can be treated as per the invention.  However, this is an extremely diverse list of diseases/conditions, with different etiologies, symptoms, and treatment options.  It is not immediately clear that enhancing BMPRII signaling in endothelial cell via administration of the recited BMP9 variants would have a positive therapeutic effect on all of these diseases/conditions. 
The amount of specific guidance and working examples provided by the specification are limited.  The specification contains assertions that the recited BMP9 variants are useful in treating PAH.  Mechanisms are proposed whereby mutations in BMP9 receptors BMP receptor II (BMPR-II), ALK-1, and endoglin are linked to pulmonary arterial hypertension (PAH), particularly in endothelial cells.  The working examples show that native BMP9 and BMP9 variant D408A protect hPAEC (endothelial cells) against TGFα-CHX induced apoptosis.  Native BMP9 was also shown to inhibit blood outgrowth endothelial cell tube formation in a collagen:fibronectin matrix.  The Morrell declaration submitted under 37 CFR 1.132 on 26 July 2022 evidences that two of the BMP9 variants recited in the claims have positive therapeutic effects in a PAH model.  However, there is no enabling support that the recited BMP9 variants have positive therapeutic effect in other diseases.
Preliminary results in assays such as those described by the instant specification assays do not support enablement of the instant therapy claims.  There is no clear nexus between the assays and the disease state, which is complicated by the presence of various internal and external (environmental) factors, all affecting the disease.  For example, an in vitro assay of the effects of a protein on a particular cultured cell type cannot take into account factors present in an in vivo environment, such as inhibiting proteins, accessibility of targets, the differences between the cultured cells and the naturally occurring cells, microenvironmental factors, biofeedback loops, and whether or not the protein of interest plays a role in a rate-controlling step of the biochemical pathways affecting the disease state.  All that is established by the instant specification is the plausibility of treating diseases with BMP9 variants lacking osteogenic activity.  However, as stated in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), “If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.  That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”
Regarding the he state of the art, Justice et al. teach, “It seems an obvious point, but the model used should be appropriate for the question being addressed. An ideal disease model accurately mimics the human condition, genetically, experimentally and/or physically” (Justice et al. Using the mouse to model human disease: increasing validity and reproducibility. Disease, Models & Mechanisms 9:101-103, 2016). Justice et al. teach that in one example, data from human blunt-trauma patients were analyzed together with data from a mouse inbreed strain that had been exsanguinated.  Justice et al. teach, “Losing a large amount of blood does not equate to blunt trauma, and so this could be perceived as comparing apples to oranges” (page 101, 2nd column 2nd full paragraph). Justice et al. teach that in a different study, a mouse model was reported to display the key motor symptoms seen in humans with amyotrophic lateral sclerosis (ALD). On the basis of this, the model was used in preclinical trial studies and promising drugs candidates were tested in clinical trials; however the drugs ultimately failed in humans. It was show that the particular mouse is a poor genetic and phenotypic model of human conditions.  Justice et al. state, “This example illustrates how relevance to the human disease being studied, supported by strong data to validate the use of the model is crucial for clinical translation” (page 102, left column, 1st full paragraph). In the instant case, no appropriate models are presented by the specification or other evidence, wherein the models would be deemed commensurate in scope with the genus of diseases implied by the claims’ recitation of subjects in need of increased endothelial cell signaling
Due to the large quantity of experimentation necessary to determine if BMP9 variants are useful in treating diverse diseases, the lack of direction/guidance presented in the specification regarding the same, the limitations of the working examples relevant to such, the complex nature of the invention, the state of the prior art, and the unpredictability of the effects of any new protein variant on a diseased physiological system, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope despite the narrowness of the claims and the high level of skill in the art.

Conclusion
	The claims are free of the prior art.  No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
11 August 2022